Citation Nr: 0400572	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to an increased disability rating for 
dermatophytosis, chronic, right hand and both feet, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of an old healed trauma at T-12, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for healed fracture 
of the left humerus.

4.  Service connection for bilateral hearing loss.

5.  Service connection for gastroesophageal reflux disease, 
esophageal obstruction.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


REMAND

The veteran served on active duty from October 1940 to July 
1960.  He was afforded a hearing before the undersigned 
Veterans Law Judge at the Nashville Regional Office (RO) of 
the Department of Veterans Affairs (VA) on May 1, 2003.  
Regrettably, the tape of the hearing is inaudible and an 
accurate transcription could not be obtained.  The veteran 
was informed of the technical difficulties and elected to 
have another hearing.  The case is therefore remanded to the 
RO for the following action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2003).

The veteran need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VA Adjudication Procedure Manual M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




